25 N.Y.2d 873 (1969)
In the Matter of Marjorie Freedman et al., Respondents,
v.
Suffolk County Board of Supervisors et al., Appellants.
Court of Appeals of the State of New York.
Argued April 23, 1969.
Decided July 2, 1969.
George W. Percy, Jr., Suffolk County Attorney (Stanley S. Corwin of counsel), for appellants.
Frederick Fagelson for respondents.
Louis J. Lefkowitz, Attorney-General (Daniel M. Cohen and Samuel A. Hirshowitz of counsel), in his statutory capacity under section 71 of the Executive Law.
Gordon Miller, County Attorney (Richard W. McAtamney of counsel), for County of Westchester, amicus curiæ.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN.
Order affirmed, with costs; no opinion.